DETAILED ACTION
The instant action is in response to application 14 July 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
¶3, “voltage unbalancing” should be included as a term of art in this paragraph.
¶6-8 are run on sentences and not proper English grammar.  Applicant is cordially reminded that they are only limited to one period in the claims.  
¶5-9, the term of art “modular multilevel converter” should also be included in the background/summary, since that is a term of art describing applicant’s invention.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-10, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 2, applicant claims “the control circuit is configured to control the first auxiliary switch corresponding to the certain first voltage sensing signal keeping on for a first predetermined time during the first dead time”.  This is unclear.  First, deadtime is a term of art referring to the time when neither switch operates.  It is not clear how the auxiliary switch should be enabled.  Rephrased simply, a switch cannot be on and off simultaneously.  For the purposes of examination, it will be assumed applicant claimed the entirety of claim 15, since this seems to be what applicant is trying to intend.  
 As to claims 8-10, 11, 12 and 15, 16 have a similar issue to claim 2 above and is rejected for similar reasons..
Claims 2-5, 11-15, 17-20 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Dommaschk (US 2010/0020577) in view of Bryant (US 2017/0257022).
As to claim 1,  Dommaschk discloses A bridge circuit (Fig. 1) with series-connected switches, comprising: a first bridge arm (Fig. 2), comprising a first terminal, a second terminal and a control terminal, wherein a plurality of series-connected first main switches are coupled between the first terminal and the second terminal, each of the plurality of series-connected first main switches is coupled in parallel with a first auxiliary module, each first auxiliary module comprises a first clamping capacitor and a first auxiliary switch, and the control terminal is configured to receive a first main switch signal to control the plurality of series-connected first main switches (see image with item matching below comparing applicant’s Fig. 2a with Dommanschk’s Fig. 2); a second bridge arm, comprising a first terminal, a second terminal, a control terminal and at least a second main switch, wherein the first terminal of the second bridge arm is coupled with the second terminal of the first bridge arm at a common node, and the control terminal of the second bridge arm is configured to receive a second main switch signal to control the at least a second main switch (note Fig. 1 shows the same system being used in the positive and negative side of Dommaschk, meaning that the same submodule image is repeated similar to applicants Fig. 2a/2b); a voltage sensing circuit (¶50 “in FIG. 2, the capacitor voltage value Uc detected by the voltage sensor is transmitted to the evaluation unit 9.”), configured to sample voltages of the first clamping capacitors in the first bridge arm, and configured to correspondingly generate first voltage sensing signals according to the voltages of the first clamping capacitors; and a control circuit (9, 10), configured to receive the first voltage sensing signals and correspondingly generate first auxiliary switch signals (abstract “Each phase module branch has a series circuit containing submodules which each have a capacitor, a power semiconductor, and submodule sensors for detecting energy stored in the capacitor and with a regulation device for regulating the apparatus in dependence on energy values and predetermined desired values. Therefore unbalanced loading of the energy storage units is avoided. The regulation device has a summation unit for summing the energy values while obtaining branch energy actual values and a device for calculating circuit current desired values in dependence on the branch energy actual values.” )according to the first voltage sensing signals to respectively control the first auxiliary switches.

    PNG
    media_image1.png
    718
    808
    media_image1.png
    Greyscale

Dommashk does not disclose and a first dead time to respectively control the first auxiliary switches.
Bryan teaches and a first dead time to respectively control the first auxiliary switches (¶14 “Considering the substantially simultaneous turning on of one of the power switch and the auxiliary switch and the other of the power switch and the auxiliary switch off by the at least one control signal, preferably there is a small delay between turning one of the switches off and the other on. This may be considered as a ‘dead-time’ and may reduce the risk of shoot-through, which is where the switch turning off has not quite finished turning off by the time the other switch turns on, resulting in a short-duration short circuit through the switches. Such a shoot-through current may, at best, give extra power losses in the devices; at worst it may destroy the devices. Therefore the dead-time duration is dependent on the switching speeds of the devices. It may be required even in a fast WBG switching cell. A dead time may be, e.g., less than 5 us, 3 us, 2 us or 1 us, preferably between 350 and 750 ns. The dead time may however depend on the switching speed; the dead time may be only, e.g., 20-30 ns for, e.g., for WBG device(s); however, it may be up to, e.g., 10 us, for example for IGBT-based converter designs.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use deadtime as disclosed in Bryant to prevent shoot through.  
Claims 6-7(as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Dommaschk (US 2010/0020577) in view of Bryant (US 2017/0257022) and Dorn (US 20190199237).
	As to claim 6, Dommashk in view of Bryan teaches wherein the common node is configured (Fig. 1, node 3-1, Fig. 4 shows the method to produce positive sequence output voltages) to output an output current and an output voltage, during a working cycle of the bridge circuit, when the output current is configured to lag behind the output voltage (voltage leads current in an inductor), the first dead time (a deadtime is periodic, meaning that there is a deadtime well before and well after the first switch signal)  is before rising edge of the first main switch signal, the first dead time is before a rising edge of the second main switch signal (a deadtime is periodic, meaning that there is a deadtime well before and well after the first switch signal).
	They do not explicitly teach when the output current is configured to lead the output voltage,  Dorn teaches when the output current is configured to lead the output voltage (¶35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use power factor correciton as disclosed in Dorn to reduce heat losses. 
	As to claim 7, Dommaschk in view of Bryant teaches wherein the common node is configured to output an output current and an output voltage, during a working cycle of the bridge circuit, when the output current is configured to lag behind the output voltage (inductor forces the voltage to lead the current), the first dead time is before rising edge of the first main switch signal, when the first dead time is before a rising edge of the second main switch signal (note that there is a deadtime in the middle and at the start/end of every switching cycle).
They do not explicitly teach when the output current is configured to lead the output voltage,  Dorn teaches when the output current is configured to lead the output voltage (¶35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use power factor correciton as disclosed in Dorn to reduce heat losses. 
Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-5, 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 2, the prior art fails to disclose: “wherein when a certain first voltage sensing signal ranks at top M among the first voltage sensing signals, the control circuit is configured to control the first auxiliary switch corresponding to the certain first voltage sensing signal keeping on for a first predetermined time during the first dead time, wherein the first predetermined time is less than or equal to the first dead time, and M is a natural number greater than or equal to one.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 8, the prior art fails to disclose: “and correspondingly generate second auxiliary switch signals to control the second auxiliary switches respectively; wherein when a certain second voltage sensing signal ranks at top K among the second voltage sensing signals, the control circuit is configured to control the second auxiliary switch corresponding to the certain second voltage sensing signal keeping on for a second predetermined time during the second dead time, wherein the second predetermined time is less than or equal to the second dead time, K is a natural number greater than or equal to one.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 9, the prior art fails to disclose " and is configured to correspondingly generate third voltage sensing signals, the control circuit is configured to receive the third voltage sensing signals and correspondingly generate third auxiliary switch signals to respectively control the third auxiliary switches, wherein when a certain third voltage sensing signal ranks at top P among the third voltage sensing signals, the control circuit is configured to control the third auxiliary switch corresponding to the certain third voltage sensing signal keeping on for a third predetermined time during the second dead time, the third predetermined time is less than or equal to the second dead time, P is a natural number greater than or equal to one.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 10, the prior art fails to disclose “, the control circuit is configured to receive the fourth voltage sensing signals and correspondingly generate fourth auxiliary switch signals to respectively control the fourth auxiliary modules, wherein when a certain fourth voltage sensing signal ranks at top Q among the fourth voltage sensing signals, the control circuit is configured to control the fourth auxiliary switch corresponding to the certain fourth voltage sensing signal keeping on for a fourth predetermined time during the first dead time, the fourth predetermined time is less than or equal to the first dead time, Q is a natural number greater than or equal to one.”
As to claim 11, the prior art fails to disclose: “the first bridge arm is configured to receive a first main switch signal to control the plurality of series-connected first main switches, the second bridge arm is configured to receive a second main switch signal to control the at least a second main switch, the control method comprising: sensing voltages of the first clamping capacitors in the first bridge arm and correspondingly generating first voltage sensing signals; sorting the voltage sensing signals according to the sensing voltage value and getting a sorting result; and turning on at least one first auxiliary switch for a predetermined time during a first dead time according to the sorting result of the first voltage sensing signals, wherein the predetermined time is equal to or less than the first dead time.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 16, the prior art fails to disclose " wherein the bridge circuit comprises a first bridge arm and a second bridge arm coupled at a common node, the first bridge arm comprises a plurality of series-connected first main switches, each of the plurality of series-connected first main switch is coupled in parallel with an auxiliary module, each auxiliary module comprises a clamping capacitor and an auxiliary switch, the second bridge arm comprises at least a second main switch, the first bridge arm is configured to receive a first main switch signal to control the plurality of series-connected first main switches, the second bridge arm is configured to receive a second main switch signal to control the at least a second main switch, the control method comprising: sensing voltages of the clamping capacitors in the first bridge arm and correspondingly generating voltage sensing signals; and turning on at least one auxiliary switch for a predetermined time during a first dead time according to a sorting result of the voltage sensing signals, wherein the predetermined time is equal to or less than the first dead time; wherein the first dead time is configured to be a time from a falling edge of the second main switch signal to a rising edge of the first main switch signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839